Luke, J.
The special ground of the motion for a new trial in this case is based upon alleged newly discovered evidence. The supporting affidavit of the defendant and his counsel as to diligence merely states that they “did not know of the evidence set out in the amended ground of the motion for a new trial . . before the trial of the case herein stated, and that the same could not have been discovered by the exercise of ordinary diligence.” This was a mere conclusion of the affiants, without basic facts from which the court could judge whether or not they could have discovered the evidence by the exercise of ordinary diligence, and this ground of the motion for a new trial is defective. Hart v. State, 36 Ga. App. 673 (2) (137 S. E. 798); Taylor v. State, 132 Ga. 235 (3) (63 S. E. 1116); Tyre v. State, 35 Ga. App. 579 (134 S. E. 178). Besides, in view of the fact that the evidence is impeaching and cumulative in its nature, and of the counter-showing made by the State, the judgment overruling’the motion for a new trial would not be reversed on this assignment in any event.
The evidence amply sustains the verdict, and for no reason assigned did the court err in overruling the motion.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.